By the Court.
Where, in a criminal prosecution, and on the defendant’s application, the ease is continued to the next term of the court for trial, at his costs, for which a judgment was rendered and execution ordered, the record should show that the prosecution was ended before a writ of error will lie to reverse such judgment before a final determination of the case. Upon trial the defendant may have been convicted, in which event the statute requires that he pay the costs.

Petition in error dismissed.